                         Case 4:18-cv-01044-HSG Document 229 Filed 07/14/19 Page 1 of 3



                 1 Ann McFarland Draper (Bar No. 065669)
                   courts@draperlaw.net
                 2 Draper Law Offices
                   75 Broadway, Suite 202
                 3 San Francisco, California 94111
                   Telephone: (415) 989-5620
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Kevin P.B. Johnson (Bar No. 177129)
                   kevinjohnson@quinnemanuel.com
                 6 Andrea Pallios Roberts (Bar No. 228128)
                   andreaproberts@quinnemanuel.com
                 7 555 Twin Dolphin Drive, 5th Floor
                   Redwood Shores, California 94065-2139
                 8 Telephone:    (650) 801-5000
                   Facsimile:    (650) 801-5100
                 9
                   Ed DeFranco (Bar No. 165596)
                10 eddefranco@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                11 New York, NY 10010
                   Telephone:    (212) 849-7000
                12 Facsimile:    (212) 849-7100

                13 John E. Nathan (Pro Hac Vice)
                   jnathan155@yahoo.com
                14 John E. Nathan LLC
                   1175 Park Avenue
                15 New York, NY 10128
                   Telephone:     (917) 960-1667
                16
                   Attorneys for Defendants and Counterclaimants
                17
                                              UNITED STATES DISTRICT COURT
                18
                               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                19

                20
                   TECHSHOP, INC., a California corporation,      CASE NO. 4:18-CV-01044-HSG (JCS)
                21 DORIS A. KLEIN, in her capacity as Chapter 7
                   trustee for TECHSHOP, INC.,                    NOTICE OF ERRATA AND
                22                                                CORRECTION RE DEFENDANTS’ BILL
                                  Plaintiff,                      OF COSTS
                23
                           vs.                                    Judge: Haywood S. Gilliam, Jr.
                24
                   DAN RASURE, et al.,
                25
                                  Defendants.
                26
                27 AND RELATED COUNTERCLAIMS

                28
                                                                              Case No. 4:18-CV-01044-HSG (JCS)
                                             NOTICE OF ERRATA AND CORRECTION RE DEFENDANTS’ BILL OF COSTS
08876-00001/10851884.1
                         Case 4:18-cv-01044-HSG Document 229 Filed 07/14/19 Page 2 of 3



                  1 TO THE COURT AND ALL PARTIES TO THIS ACTION:

                  2         PLEASE TAKE NOTICE that Defendants hereby provide notice of errata and correction

                  3 of certain typographical and clerical errors in Defendants’ Bill of Costs and supporting papers.

                  4 The following corrections have been made:

                  5         Bill of Costs (Form CAND 133) (Dkt. 228)
                  6         (1) In the entry “Trial exhibits, Civil L.R. 54-3(d)(4),” the total is changed from $5,549.69

                  7             to $5,509.81.

                  8         (2) In the entry “Total from itemized Witness Fees worksheet, Civil L.R. 54(e),”

                  9             “Declaration of Andrea Roberts Ex. 16 (Busch fees and mileage payment)” is added.

                10              The costs associated with Mr. Busch’s fees and mileage were previously included in

                11              the total, and the exhibit was filed with Defendants’ Bill of Costs, but the exhibit was

                12              inadvertently not listed as support.

                13          (3) In the entry for “Total Amount,” the total is changed from $87,340.63 to $87,300.92.

                14

                15          Itemization (Dkt. 228-1)
                16          (4) The last page of this document itemizing all of the costs was previously inadvertently

                17              omitted from the PDF that was filed.

                18
                19          Declaration of Andrea Pallios Roberts (Dkt. 228-2)
                20          (5) In paragraph 6, the total of the invoices reflected in Exhibit 6 is changed from $15.48

                21              to $16.91, which is consistent with the invoices reflected in that exhibit.

                22          (6) In paragraph 7, the total of the exhibit copies for Dr. Matolo’s witness binder is

                23              changed from $2,214.32 to $2, 212.32, which is consistent with the underlying

                24              invoices.

                25          (7) In paragraph 8, the total for the costs reflected in Exhibit 11 is changed from $247.75

                26              to $246.75, which is consistent with the invoice reflected in that exhibit.
                27          (8) In paragraph 9, the total for the charges reflected in Exhibit 13 for Jeremiah Johnson’s

                28              food during his hotel stay is changed from $77.47 to $77.41.
                                                                   -1-             Case No. 4:18-CV-01044-HSG (JCS)
                                                  NOTICE OF ERRATA AND CORRECTION RE DEFENDANTS’ BILL OF COSTS
08876-00001/10851884.1
                         Case 4:18-cv-01044-HSG Document 229 Filed 07/14/19 Page 3 of 3



                  1          Replacement versions of the above three documents are filed herewith. Only these three

                  2 documents have changes. For the Court’s convenience, the complete corrected Defendants’ Bill

                  3 of Costs, with all supporting papers, is being refiled herewith.

                  4          Respectfully submitted,

                  5 DATED: July 14, 2019                          By       /s/ Andrea Pallios Roberts
                                                                    Ann McFarland Draper (Bar No. 065669)
                  6                                                 courts@draperlaw.net
                                                                    Draper Law Offices
                  7                                                 75 Broadway, Suite 202
                                                                    San Francisco, California 94111
                  8                                                 Telephone:    (415) 989-5620
                  9
                                                                     QUINN EMANUEL URQUHART &
                10                                                   SULLIVAN, LLP
                                                                     Kevin P.B. Johnson (Bar No. 177129)
                11                                                   kevinjohnson@quinnemanuel.com
                                                                     Andrea Pallios Roberts (Bar No. 228128)
                12                                                   andreaproberts@quinnemanuel.com
                                                                     555 Twin Dolphin Drive, 5th Floor
                13                                                   Redwood Shores, California 94065-2139
                                                                     Telephone:    (650) 801-5000
                14                                                   Facsimile:    (650) 801-5100

                15                                                   Ed DeFranco (Bar No. 165596)
                                                                     eddefranco@quinnemanuel.com
                16                                                   51 Madison Avenue, 22nd Floor
                                                                     New York, NY 10010
                17                                                   Telephone:   (212) 849-7000
                                                                     Facsimile:   (212) 849-7100
                18
                                                                     John E. Nathan (Pro Hac Vice)
                19                                                   jnathan155@yahoo.com
                                                                     John E. Nathan LLC
                20                                                   1175 Park Avenue
                                                                     New York, NY 10128
                21                                                   Telephone:    (917) 960-1667

                22                                                   Attorneys for Defendants and Counterclaimants

                23

                24

                25

                26
                27

                28
                                                                   -2-             Case No. 4:18-CV-01044-HSG (JCS)
                                                  NOTICE OF ERRATA AND CORRECTION RE DEFENDANTS’ BILL OF COSTS
08876-00001/10851884.1
